Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enta (US 20180188474).
Regarding claim 1, Enta discloses a circuit board with multi-degree-of-freedom (Multi-DOF), comprising 
a flat board (rigid flexible printed circuit board 70 or coil board 80; Fig. 5) and a conductive and flexible unit (elastic supporting part 13; Fig. 11) located on the flat board, wherein the conductive and flexible unit comprises an outer carrier plate (1211), an inner carrier plate (13a), and at least one flexible connector (13b); 
the outer carrier plate is provided with a hollow portion (hollow portion inside 1211), the inner carrier plate and the flexible connector are located in the hollow portion, and the inner carrier plate and the outer carrier plate are connected to each other by the flexible connector (13b); 
the flexible connector comprises an outer connecting portion (13x), an inner connecting portion (13y) corresponding to the outer connecting portion, and an extension (13y1) arranged between the outer connecting portion and the inner connecting portion; 
the extension (13y1) has an outer end (the outer end near 13x) and an inner end (the inner end near 13y); 
one end of the outer connecting portion (13c) is connected to the outer carrier plate (1211), and the other end of the outer connecting portion is connected to the outer end of the extension (Fig. 11); and 
one end of the inner connecting portion (13y) is connected to the inner carrier plate, and the other end of the inner connecting portion is connected to the inner end of the extension (13y1).

Regarding claim 2, Enta discloses the claimed invention as set forth in claim 1.  Enta further discloses the extension comprises a first linkage arm (portion of 13y1 connected to 13y), a second linkage arm (portion of 13y1 connected to 13x), and a bending portion (bend portion in the middle of 13y1); the first linkage arm and the second linkage arm are connected to each other through the bending portion (Fig. 11).

Regarding claim 3, Enta discloses the claimed invention as set forth in claim 2.  Enta further suggests an intersection angle is provided between a first centerline (157) of the first linkage arm and a second centerline of the second linkage arm, and the intersection angle is in a range from 45° to 135° (it is possible to draw two intersecting lines between two portions of 13y1 that form an angle of 90°).

Regarding claim 4, Enta discloses the claimed invention as set forth in claim 3.  Enta further suggests the intersection angle is 90° (it is possible to draw two intersecting lines between two portions of 13y1 that form an angle of 90°).

Regarding claim 5, Enta discloses the claimed invention as set forth in claim 2.  Enta further discloses the first linkage arm and the second linkage arm are each a wave-shaped linkage arm (wave-shaped of 13y1).

Regarding claim 6, Enta discloses the claimed invention as set forth in claim 2.  Enta further discloses the first linkage arm and the second linkage arm are each a rod-shaped linkage arm (13y1 comprises straight line pieces similar to a rod-shaped interconnects).

Regarding claim 7, Enta discloses the claimed invention as set forth in claim 2.  Enta further discloses there are 3 to 8 flexible connectors (four elastic supporting part 13), and the flexible connectors are arranged at intervals between the inner carrier plate and the outer carrier plate.

Regarding claim 8, Enta discloses the claimed invention as set forth in claim 1.  Enta further suggests the outer carrier plate and the inner carrier plate are each provided with a positioning member for facilitating installation (part 13c appears to have the fastener to attach part 13 to part 1211; part 1211 fit inside part 120.  These parts fit and link to each other acting as positioning members).

Regarding claim 9, Enta discloses the claimed invention as set forth in claim 1.  Enta further discloses a position of the outer carrier plate corresponding to the outer connecting portion and a position of the inner carrier plate corresponding to the inner connecting portion are each provided with a rounded corner or a chamfer (round corner of the part 13y1).

Allowable Subject Matter
Claims 10 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2 and 3, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 - 4, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2 and 5, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2 and 6, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2 and 7, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 8, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 9, a combination of limitations that the anti-shaking miniature actuator further comprises a housing, a positioning base, a magnet group, a spring system, a lens, a lens holder, an image sensor, and a coil group; the positioning base is located on the housing, the magnet group is located on the housing, the lens holder is disposed on the positioning base through the spring system, the coil group is disposed outside of the lens holder corresponding to the magnet group; the lens is disposed on the lens holder; an outer carrier plate of a conductive and flexible unit is installed on the positioning base, and the image sensor is disposed on an inner carrier plate of the conductive and flexible unit. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tagome (US 20080158412) discloses a camera module 100, Fig. 1A, having magnets 31a – 31c.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848